          Case 1:21-cr-00056-JPC Document 16 Filed 02/05/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                                        Protective Order

                v.                                                             S1 21 Cr. 56 (JPC)

 KAREEM RODERIQUE,
    a/k/a “Ernest Tucker,”
 ROBERT SHANNON,
    a/k/a “Tank,” and
 NIKIA KING,
    a/k/a “Sis,”

                             Defendants.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court

hereby finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the defendants of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “disclosure material.” The Government’s disclosure material may include

material that (1) affects the privacy and confidentiality of individuals and entities; (2) would

impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged

individuals; and (3) is not authorized to be disclosed to the public or disclosed beyond that which

is necessary for the defense of this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “Sensitive Disclosure Material,” contains information that identifies, or could
          Case 1:21-cr-00056-JPC Document 16 Filed 02/05/21 Page 2 of 8




lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons and property of loved ones, will

be subject to risk of harm absent the protective considerations set forth herein. Materials to be

produced by the Government and which contain Sensitive Disclosure Material may be designated

as “Sensitive Disclosure Material” by the Government and conspicuously marked as such, either

by marking the materials themselves; the file names of the materials; or the folders containing the

materials, with the words “Sensitive Disclosure Material.” The Government’s designation of

material as Sensitive Disclosure Material will be controlling absent contrary order of the Court.

       3.Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation or the need

for substantial redaction. It will also afford the defense prompt access to those materials, in

substantially unredacted form, which will facilitate the preparation of the defense.

       4. Good Cause. There is good cause for entry of the protective order set forth herein.

       Accordingly it is hereby Ordered:

       5. Disclosure material shall not be disclosed by the defendants or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any

disclosure material or Sensitive Disclosure Material on any Internet site or network site 1 to which



1
 This does not prohibit counsel for any defendant from using secure private web services, such as
“Drop Box,” to store disclosure material or Sensitive Disclosure Material, provided that the only
people with access to such services are those authorized herein to receive disclosure material or
Sensitive Disclosure Material, or to transfer such material to such authorized recipients.
                                                 2
          Case 1:21-cr-00056-JPC Document 16 Filed 02/05/21 Page 3 of 8




persons other than the parties hereto have access, and shall not disclose any disclosure material to

the media or any third party except as set forth below.

       6. Disclosure material that is not Sensitive Disclosure Material may be disclosed by counsel

to: (a) the defendants for purposes of defending this action, (b) personnel for whose conduct

counsel is responsible, i.e., personnel employed by or retained by counsel, as needed for purposes

of defending this action; or (c) prospective witnesses for purposes of defending this action.

       7. Sensitive Disclosure Material may be disclosed by counsel to defendants and to

personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, as needed for purposes of defepnding this action; however, Sensitive Disclosure Material

shall be kept in the sole possession of counsel or personnel for whose conduct counsel is

responsible; shall not be reviewed or maintained by the defendant outside the presence of counsel

or personnel for whose conduct counsel is responsible (except when a defendant is reviewing

Sensitive Disclosure Material at counsel’s office); and shall not be copied or otherwise recorded

by the defendants.

       8. The Government may authorize, in writing, disclosure of disclosure material and

Sensitive Disclosure Material beyond that otherwise permitted by this Order without further Order

of this Court.

       9. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

Sensitive Disclosure Material pertinent to any motion before the Court should initially be filed




                                                 3
          Case 1:21-cr-00056-JPC Document 16 Filed 02/05/21 Page 4 of 8




under seal, absent consent of the Government or Order of the Court. All filings should comply
                                                                    3DUWLHVVHHNLQJWRILOHGRFXPHQWVXQGHUVHDO
with the privacy protection provisions of Fed. R. Crim. P. 49.1.    VKDOOVHHNOHDYHWRGRVRLQDFFRUGDQFHZLWK
                                                                    VHFWLRQ  RI WKH &RXUW V ,QGLYLGXDO 5XOHV
                            Disclosure and Protection of Seized ESI DQG3UDFWLFHVLQ&ULPLQDO&DVHV

       10. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, including from various cell phones belonging to, among

others, the defendants.

       11. Upon consent of all counsel, the Government is authorized to disclose to counsel for

the defendants, for use solely as permitted herein, the entirety of such seized ESI as the

Government believes may contain disclosure material (“the seized ESI disclosure material”). The

defendants, defense counsel, and personnel for whose conduct counsel is responsible, i.e.,

personnel employed by or retained by counsel, may review the seized ESI disclosure material to

identify items pertinent to the defense. They shall not further disseminate or disclose any portion

of the seized ESI disclosure material except as otherwise set forth under this Order.

       12. This Order places no restriction on a defendant’s use or disclosure, or the use or

disclosure by that defendant’s counsel, of ESI that originally belonged to the defendant.

       13. Nothing in this Order prevents defense counsel from distributing any of the protected

materials in this Order, including ESI disclosure material, to or with a co-defendant’s counsel

pursuant to a joint defense agreement, if the co-defendant’s counsel has signed this Order.

                               Return or Destruction of Material
       14. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,
                                            4
                                        16 Filed 02/05/21 Page 5 of 8
          Case 1:21-cr-00056-JPC Document




including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later, subject to defense counsel’s obligation to retain client files under the Rules of

Professional Conduct. This provision does not apply to any disclosure material or ESI that belongs

to the defendant.

       15.The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s

ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.




                                                5
            Case 1:21-cr-00056-JPC Document 16 Filed 02/05/21 Page 6 of 8




                                    Retention of Jurisdiction

       16. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney
   Southern District of New York

                                                              
by: _____________________________                    Date: _____________________
    Michael R. Herman
    Assistant United States Attorney


                                                     Date:      
    Ezra S
    E    Spilke,
           ilk E Esq.
    Counsel for Kareem Roderique


    ___________________________                      Date: _____________________
    Daniel WelVh, Esq.
    Counsel for Robert Shannon



    ___________________________                      Date: _____________________
    Ken Womble, Esq.
    Counsel for Nikia King



SO ORDERED:

Dated: New York, New York
                5 2021
       February__,
                                                 _____________________________________
                                                   ___________________________
                                                                            ____
                                                                            ____
                                                                               _________
                                                                                      __
                                                                                      ___
                                                 THEE HONORABLE JOHN P       P. CRON
                                                                                CRONAN
                                                 UNITED STATES DISTRICT JUDGE
                                                 6
Case 1:21-cr-00056-JPC Document 16 Filed 02/05/21 Page 7 of 8
            Case 1:21-cr-00056-JPC Document 16 Filed 02/05/21 Page 8 of 8




                                    Retention of Jurisdiction

       16. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney
   Southern District of New York

                                                              
by: _____________________________                    Date: _____________________
    Michael R. Herman
    Assistant United States Attorney


                                                     Date:
   Ezra Spilke, Esq.
   Counsel for Kareem Roderique


   ___________________________                       Date: _____________________
   Daniel Welch, Esq.
   Counsel for Robert Shannon



   ___________________________
   _________________                                 Date: ____________
   Ken Womble, Esq.
   Counsel for Nikia King



SO ORDERED:

Dated: New York, New York
       February__, 2021
                                                 _____________________________________
                                                 THE HONORABLE JOHN P. CRONAN
                                                 UNITED STATES DISTRICT JUDGE
                                                 6
